Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  the claim depend from otherwise cancelled claim 14.  For purposes of examining the claim construed as dependent from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 15-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to the “pitching rubber” removably fixing to the foundation layer (i.e. a bottom layer) the examiner maintains his previous rejection and will discussed such in the response to arguments section hereinafter.
	In addition, applicant amended independent claims to recites “but does not move when in use, without the use of anchors.” Such limitations seems to contradict applicant’s disclosure.
Returning now to Figure 8, the one or more insertion holes 627 may be used to receive removable spikes for engaging the surface upon which the pitching lane is placed. The removable spikes ensure that the pitching lane has minimal movement on artificial turf when in use. They may be removed when the pitching lane is used on a different surface. “
	Thus, it seems as applicant device is design to be use with such “anchors” and it is unclear to such ambiguity.  It much puzzled that applicant, in his current arguments, referred to Fig. 8 for alleged support for the pitching rubber, but yet claim the device without such anchors.
	In addition, claims 6, 7 and 20 all recites spikes, i.e. anchors.  It is unclear if the device is to be with or without anchors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10 and 22-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlouhy US 5,004,243 (“Dlouhy”) in view of Elesh US 3,599,982 (“Elesh”) and Takashima US 2021/0388237 (“Takashima”) as extrinsic evidence only.
	As per claim 1, Dlouhy discloses a portable lane (golf practice apparatus)(Fig. 2 and 2:30-64; in conjunction to Fig. 1) comprising: 
	a foundation layer, wherein the foundation layer is configured to be flush to ground during use (base 12)(Fig. 2) ; 
	a surface layer positioned over the foundation layer and configured to be parallel to the ground during use (mat 16)(Fig. 2); 
	and a pitching/device rubber for receipt by the foundation layer for removably affixing the pitching rubber to the foundation layer (construed as removable polyurethane foam pad 20)(Fig. 1 and 2:30-64 as the pad within cavity 14  of the foundation layer 12; note also 3:9+ as the removable pad 20), wherein the pitching rubber may be removed from the portable pitching lane (again note Fig. 2 as well as 2:30+ and 3:9+ as the removable pad 20 which construed as such rubber) ; wherein the portable pitching lane has a weight such that it is movable from place to place when not in use, but does not move when in use, without the use of anchors (Figs. 1 and 2 in conjunction to 2:33-43).
	With respect to the device as “ a portable pitching lane” as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	In addition, with regard to the “pitching rubber”, it is further notes that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Accordingly, the examiner construed such “pitching rubber” merely as a block, device, etc. made of rubber, regardless to its function as a “pitching rubber”.
	In that regard, attention to Takashima’s par. [0100] “various rubbers such as natural rubber and synthetic rubber such as polyurethane; foam such as foamed polyurethane and foamed polychloroprene rubber; or the like can be used.”
	Therefore, the examiner takes the position that the polyurethane foam pad of Dlouhy is a rubber block, device, etc. i.e. a “pitching rubber”.
	Dlouhy is not specific regarding pitching rubber including at least one stud.
	However, the use of a stud to connect pieces onto a foundation layer is well known in the art as taught by Elesh (such as bolt 26 connecting brush 16 to base 10, i.e. foundation layer)(Figs. 1-3; 2:2-11).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Dlouhy’s pitching rubber with least one stud as taught by Elesh for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a removable device (e.g. a pitching rubber) from a foundation layer vis any known means to insure sturdy securement therewithin yet allow easy removal as needed.
 	As per claim 2, Dlouhy discloses wherein the surface layer comprises artificial turf (mat 16 comprises turf 26)(Fig. 2; 2:56+).
	As per claim 3, with respect to wherein the foundation layer is approximately ¼’’ thick, although Dlouhy is not specific for such thickness it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Dlouhy’s foundation layer’s thickness as claimed for the reason that a skilled artisan would have been motivated in discovering the optimum thickens for the foundation layer. 
	As per claim 4, with respect to further comprising ribs on a bottom surface of the foundation layer, note Elesh’s Figs. 1 and 2 as well as 1:62-2:1 regarding ribs 20
	As per claim 5, although the prior art is not specific regarding wherein the ribs are formed of an EPDM roofing material, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the ribs by such material for the reason that a skilled artisan would have been motivated in utilizing well known readily available double strong yet light enough materials while forming the portable lane. 
	As per claim 8, with respect to wherein the surface layer comprises a plurality of component pieces, construed as the mat 16 including turf sheet 26 connected thereto in Fig. 2 and in 2:60+ of Dlouhy.	
	As per claim 9, although the prior art is not specific regarding wherein one of the plurality of component pieces is fixed to the foundation layer using a hook and loop fastener and can be replaced without requiring replacement of other component pieces, the use of hook and loop is well attachment means.  	
	Thus, a skilled artisan would have determined that the use of hook and loop while connecting the foundation layer/s with the surface layer/s would have been an obvious modification of using a known fixing means thus, firmly connecting/fixing the turf layer to the base layer yet allow the removable of the turf layer/s for maintenance, replacement and alike. 
	As per claim 10, with respect to wherein the portable pitching lane has a length of between about 6.5 feet and about 8.5 feet and a width between about 2.5 feet and 4.5 feet, as discussed above it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Dlouhy’s lane dimension as claimed for the reason that a skilled artisan would have been motivated in discovering the optimum dimension of the lane for play and alike. 
	As per claim 22, with respect to wherein the wherein the foundation layer includes 3 bores for receiving a stud from the pitching rubber such that the pitching rubber can be positioned at 3 different distances from home plate, construed as apertures 24 for housing nut 28 (i.e. bore) for receiving stud (bolt 26) of Elesh in Figs. 1 and 3 and 2:2-11; note that there are four such bores/receptacles (24/28/30) for receiving studs (bolts 26) while connecting block/piece 16 to the foundation layer (10). 
	As per claim 23, with respect to wherein the foundation layer includes a receptacle for receiving the at least one stud, again as discussed above construed as apertures 24 for housing nut 28 (i.e. bore) for receiving stud (bolt 26) of Elesh in Figs. 1 and 3 and 2:2-11.
	As per claim 24, with respect to wherein the receptacle includes a housing having a central bore for receiving the stud, any one of the apertures 24 for housing nut 28  for receiving stud (bolt 26) of Elesh in Figs. 1 and 3 and 2:2-11 construed as such central bore.  
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlouhy and Elesh as applied to claim 1 above, and further in view of Durso US 5,110,133 (“Durso”).
	As per claim 6, Dlouhy - Elesh is not specific regarding further comprising one or more removable spikes extending downwardly from the foundation layer.
	However, Durso discloses comprising one or more removable spikes extending downwardly from the foundation layer (spikes 120 anchoring base 110, i.e. foundation layer)(Figs. 1 and 2; 8:56-9:10).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Dlouhy’s comprising one or more removable spikes extending downwardly from the foundation layer as taught by Durso for the reason that a skilled artisan would have been motivated by Durso’s suggestion as to provide additional securement to the lane/device is in use (9:1-8).
	As per claim 7, Durso discloses wherein the foundation layer includes an insertion hole correlating to each removable spike for receiving the removable spike (holes 113)(Figs. 1 and 2; 8:55+).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlouhy and Elesh as applied to claim 1 above, and further in view of Toland US 3,935,352 (“Toland”).
	As per claim 13, the modified Dlouhy is not specific regarding further comprising a rubber pad between the foundation layer and the surface layer.
	However, in a similar filed of turf like devices, Toland discloses a rubber pad between a foundation layer and a surface layer (pad of Fig. 1; see 2:66-3:12; 4:45-48).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dlouhy’s device to further comprising a rubber pad between the foundation layer and the surface layer as taught by Toland for the reason that a skilled artisan would have been motivated by Toland’s device to use such pad as suggested by Toland.  Similar to applicant’s device, Toland’s device can be use/function with a rubber pad between the foundation layer and the surface layer or may be use/function without such rubber pad, and the same results of placing the device upon a surface would have attained. In other words, the rubber pad is somewhat of “an optional” feature that does not weigh much upon the structure and/or function of the portable pitching device, and as such one of ordinary skill in the art would have concluded that utilizing such rubber pad within Dlouhy- Elesh would have been obvious for such reasons.
Claims 15-19 s/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt US 2005/0096147 (“Schmidt”) in view of Dlouhy and Elesh.
	As per claim 15, Schmidt discloses a foldable portable lane (device 10)(Figs. 1 and 2; [0016]-[0026] comprising:
	a first piece foundation layer, wherein the first piece foundation layer is configured to be flush to ground during use (half  12 with bottom 50 and side 41 to be placed upon ground)(Figs. 1 and 2; [0016], [0017], [0023] and [0024); 
	and a first piece surface layer positioned over the first piece foundation layer and configured to be parallel to the ground during use (playing surface 28 thereupon the half 12)(Fig. 1; [0016]) ;
	a second piece foundation layer, wherein the second piece foundation layer is configured to be flush to the ground during use(half 14 with bottom 50 and side 40 to be placed upon ground)(Figs. 1 and 2; [0016], [0017], [0023] and [0024); 
	and a second piece surface layer positioned over the second piece foundation layer and configured to be parallel to the ground during use(playing surface 28 thereupon the half 14)(Fig. 1; [0016]); 
	wherein the first piece surface layer can be removed and replaced without removing the second piece surface layer (since the first and second surface layers, AstroTurf 28, are separated, they are fully capable to be removed without the need to remove the other surface piece); and wherein the foldable portable pitching lane has a weight such that it is movable from place to place when not in use, but does not move when in use, without the use of anchors (the foldable device does not include anchors and have sufficient weight to be stable while in use)(Fig. 1 in conjunction to [0023] and [0024]).
	With respect to the device as “ a portable pitching lane” as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Schmidt is not specific regarding and a pitching rubber having at least one stud for receipt by the first piece foundation layer for removably affixing the pitching rubber to the first piece foundation layer, wherein the pitching rubber may be removed from the portable pitching lane.
	However, Dlouhy discloses a removable “pitching rubber”, removable polyurethane foam pad 20 (Fig. 1 and 2:30-64 as the pad within cavity 14  of the foundation layer 12; note also 3:9+ as the removable pad 20); and Elesh discloses the use of anchor to attached a device/block onto a foundation layer (such as bolt 26 connecting brush 16 to base 10, i.e. foundation layer)(Figs. 1-3; 2:2-11).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Schmidt’s with and a pitching rubber having at least one stud for receipt by the first piece foundation layer for removably affixing the pitching rubber to the first piece foundation layer, wherein the pitching rubber may be removed from the portable pitching lane as taught by Dlouhy and Elesh for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a sport practice device to practice swings and alike while utilizing a “pitching rubber” for protection purposes (user’s equipment/golf club) as well for economical purposes as suggested by Dlouhy (3:9+).  
	Lastly, with regard to the “pitching rubber” as discussed above with respect to claim 1, A) such intended use doesn’t accorded much patentability and B) such polyurethane foam pad of Dlouhy is a rubber block, device, etc. i.e. a “pitching rubber”.
	As per claim 16, Schmidt discloses wherein the portable pitching lane is foldable and further comprising a hinge connecting the first component piece to the second component piece (hinges 20)(Figs. 1 and 2; [0020]).
	As per claim 17, Schmidt discloses wherein the first component piece and the second component piece are approximately the same size (Fig. 1 and [0016]).
	As per claim 18, although Schmidt is not specific regarding wherein the first piece surface layer is removably fixed to the first piece foundation layer, a skilled artisan would have determined that the use of removable connection of the foundation layer/s with the surface layer/s would have been an obvious modification of using a known fixing means thus, firmly connecting/fixing the turf layer to the base layer yet allow the removable of the turf layer/s for maintenance, replacement and alike.
	As per claim 19, Schmidt discloses further comprising a handle (handle 16)(Figs. 1 and 2; [0021]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlouhy and Elesh as applied to claim 1 above, and further in view of Schmidt.
	As per claim 21, Dlouhy is not specific regarding wherein the surface layer comprises a first portion and a second portion and wherein the first portion is configured for removal and replacement without requiring removal of the second portion.
	However, Schmidt discloses wherein the surface layer comprises a first portion and a second portion and wherein the first portion is configured for removal and replacement without requiring removal of the second portion (since the first and second surface layers, AstroTurf 28, are separated, they are fully capable to be removed without the need to remove the other surface piece)(Fig. 1 and [0016]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Dlouhy’s wherein the surface layer comprises a first portion and a second portion and wherein the first portion is configured for removal and replacement without requiring removal of the second portion.
as taught by Schmidt  for the reason that a skilled artisan would have been motivated applying a known technique to a known device ready for improvement to yield predictable result of use of a removable connection of the foundation layer/s with the surface layer/s would have been an obvious modification of using a known fixing means thus, firmly connecting/fixing the turf layer to the base layer yet allow the removable of the turf layer/s for maintenance, replacement and alike.





Claims 1-10 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reason-Kerkhoff US 7,335,117 (“Reason-Kerkhoff”) in view of Pierce US 4,932,656 (“Pierce”).
	As per claim 1, Reason-Kerkhoff discloses a portable lane (portable lane in Figs. 1-7; 2:38-5:4) comprising: 
	a foundation layer, wherein the foundation layer is configured to be flush to ground during use (base plate 12)(Figs. 1, and 3-7; 2:38-67); 
	 and a pitching rubber having at least one stud for receipt by the foundation layer for removably affixing the pitching rubber to the foundation layer, wherein the pitching rubber may be removed from the portable pitching lane (construed as plate 30 connected, to base 12 (i.e. foundation layer) via studs 17 within holes 16)(Figs. 1 and 3-5; 3:17-26); 
	wherein the portable pitching lane is movable from place to place when not in use, but does not move when in use (the lane is configure to be portable, movable, transportable as it folded and carries by the handles 29(Figs. 1 and 3; 3:27-39); and the device is to be anchor (i.e. does not move) via anchor holes 14 for ground anchors 15 while in use (Figs. 1 and 2; 2:38-46).
	With respect to the device as a portable pitching lane as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Reason-Kerkhoff is not specific regarding a surface layer positioned over the foundation layer and configured to be parallel to the ground during use.
	However, Pierce discloses a surface layer positioned over a foundation layer and configured to be parallel to a ground during use (an upper surface 22 position above panel 18 (i.e. a foundation layer) and parallel to the ground during use (Figs. 1-3 and 5-7; 2:38-60).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Reason-Kerkhoff’s device to further include a surface layer positioned over the foundation layer and configured to be parallel to the ground during use as taught by Pierce for the reason that a skilled artisan would have been motivated by Pierce’s suggestion to form a portable panel wherein the panel (e.g. foundation layer) is provided with an upper surface (e.g. surface layer) that may be in the form of artificial turf or the like or other material that is cleat proof so that the individual wearing cleated baseball shoes may effectively stand on the panel (2:51-55).
	With respect to the “pitching rubber”, as it is well known in the art “a pitching rubber” --is a pitcher's plate that is a flat rectangular slab made of whitened hard rubber (or sometimes wood) on top of the pitcher's mound which the pitcher must touch while beginning his motion to throw.---
	In that regard attention to Reason-Kerkhoff’s 4:21-34, wherein plate 30 made of such material/s and thus plate 30, in the broadest and most reasonable manner, construed as the claim “a pitching rubber”.
	If there is any doubt regarding such interpretation and in the hope of expedite prosecution, the examiner notes that Pierce’s discloses “pitching rubber” 24 (Figs. 1, 3 and 5; 2:61-38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Reason-Kerkhoff’s plate as “pitching rubber” as taught by Pierce for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results thus forming a portable lane that is suitable to large variety of users to practice and play different baseball positions such as batter, pitcher and alike.  The use of a single device to practice multiple positions is much desire in the art and allow a much larger variety of play and practice.
	With respect to lane has weight such that it is movable, Reason-Kerkhoff’s lane has, inherent weight, mass, heaviness, etc. that allow such mobility.
	With regard to without the use of anchors, attention to Pierce’s Figs. 1-3 as the device is usable without the need for anchoring.
Also, with regard to the intended use of the anchors, or without anchors, it is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	That is, the device of Reason-Kerkhoff without or without the anchors is configure to function the same.
	As per claims 2-10 since the examiner maintains his position from the previous office action mailed 9-24-2021 that the combination Reason-Kerkhoff and Pierce render the claim as obvious the examiner attempts to simplify the above rejection without repeating similar limitations and not create an unnecessary lengthy Office action   
	As per claim 15, Reason-Kerkhoff discloses a foldable portable lane (portable lane in Figs. 1-7; 2:38-5:4) comprising: 
	a first piece foundation layer, wherein the first piece foundation layer is configured to be flush to ground during use; a second component piece comprising: a second piece foundation layer, wherein the second piece foundation layer is configured to be flush to the ground during use (base plate 12 includes first and second components hingedly connected thereto via hinge 26 )(Figs. 1, and 3-7; 2:38-67); 
	and a pitching rubber having at least one stud for receipt by the first piece foundation layer for removably affixing the pitching rubber to the first piece foundation layer, wherein the pitching rubber may be removed from the portable pitching lane (construed as plate 30 connected, to base 12 (i.e. foundation layer) via studs 17 within holes 16)(Figs. 1 and 3-5; 3:17-26); wherein the foldable portable pitching lane is movable from place to place when not in use, but does not move when in use (the lane is configure to be portable, movable, transportable as it folded and carries by the handles 29(Figs. 1 and 3; 3:27-39); and the device is to be anchor (i.e. does not move) via anchor holes 14 for ground anchors 15 while in use (Figs. 1 and 2; 2:38-46).
	With respect to the device as a portable pitching lane as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Reason-Kerkhoff is not specific regarding and a first piece surface layer positioned over the first piece foundation layer and configured to be parallel to the ground during use;
	and a second piece surface layer positioned over the second piece foundation layer and configured to be parallel to the ground during use;
	wherein the first piece surface layer can be removed and replaced without removing the second piece surface layer. 
	With respect to a surface layer, Pierce discloses a surface layer positioned over a foundation layer and configured to be parallel to a ground during use (an upper surface 22 position above panel 18 (i.e. a foundation layer) and parallel to the ground during use (Figs. 1-3 and 5-7; 2:38-60).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Reason-Kerkhoff’s device to further include a surface layer positioned over the foundation layer and configured to be parallel to the ground during use as taught by Pierce for the reason that a skilled artisan would have been motivated by Pierce’s suggestion to form a portable panel wherein the panel (e.g. foundation layer) is provided with an upper surface (e.g. surface layer) that may be in the form of artificial turf or the like or other material that is cleat proof so that the individual wearing cleated baseball shoes may effectively stand on the panel (2:51-55).
	With respect to wherein the surface layer comprises a plurality of component pieces, i.e. first and second surface layers each, within Reason-Kerkhoff there are plurality of foundation layers (plate 12 includes a plurality of components connected by hinge 26)(Figs. 1, 3 and 4; 2:62-67).
	Thus, each component would have included a turf like surface layer position thereof for the same reasons discussed above wherein the panel (e.g. foundation layer) is provided with an upper surface (e.g. surface layer) that may be in the form of artificial turf or the like or other material that is cleat proof so that the individual wearing cleated baseball shoes may effectively stand on the panel (i.e. Pierce’s 2:51-55).
	The modified Reason-Kerkhoff by the teachings of Pierce would have included two foundation layers hingedly connected to each other and each foundation layer would have respective surface layer position thereof for effective stand thereupon.
	With respect to first piece surface layer can be removed and replaced without removing the second piece surface layer, as mentioned above the use of hook and loop (which is the means to remove the surface layer from the respective foundation layer) is well in the art (e.g. as taught by Pierce in Fig. 7 and 3:12+).   A skilled artisan would have determined that the use of hook and loop while connecting the foundation layer/s with the surface layer/s would have been an obvious modification of using a known fixing means thus, firmly connecting/fixing the turf layer to the base layer yet allow the removable of the turf layer/s for maintenance, replacement and alike. 
	With respect to the “pitching rubber”, as it is well known in the art “a pitching rubber” --is a pitcher's plate that is a flat rectangular slab made of whitened hard rubber (or sometimes wood) on top of the pitcher's mound which the pitcher must touch while beginning his motion to throw.---
	In that regard attention to Reason-Kerkhoff’s 4:21-34, wherein plate 30 made of such material/s and thus plate 30, in the broadest and most reasonable manner, construed as the claim “a pitching rubber”.
	If there is any doubt regarding such interpretation and in the hope of expedite prosecution, the examiner notes that Pierce’s discloses “pitching rubber” 24 (Figs. 1, 3 and 5; 2:61-38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Reason-Kerkhoff’s plate as “pitching rubber” as taught by Pierce for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results thus forming a portable lane that is suitable to large variety of users to practice and play different baseball positions such as batter, pitcher and alike.  The use of a single device to practice multiple positions is much desire in the art and allow a much larger variety of play and practice.   
	With respect to lane has weight such that it is movable, Reason-Kerkhoff’s lane has, inherent weight, mass, heaviness, etc. that allow such mobility.
	With regard to without the use of anchors, attention to Pierce’s Figs. 1-3 as the device is usable without the need for anchoring.
Also, with regard to the intended use of the anchors, or without anchors, it is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	That is, the device of Reason-Kerkhoff without or without the anchors is configure to function the same.
	As per claims 16-19, as discussed above the examiner maintains his position from the previous office action mailed 9-24-2021.
	As per claim 20, Reason-Kerkhoff discloses a portable lane (portable lane in Figs. 1-7; 2:38-5:4) comprising: 
	a foundation layer, the foundation being configured to be flush to ground during use (base plate 12)(Figs. 1, and 3-7; 2:38-67); a pitching rubber having at least one stud for receipt by the foundation layer for removably affixing the pitching rubber to the foundation layer, wherein the pitching rubber may be removed from the portable pitching lane (construed as plate 30 connected, to base 12 (i.e. foundation layer) via studs 17 within holes 16)(Figs. 1 and 3-5; 3:17-26); 
	one or more removable spikes extending downwardly from the foundation layer (anchors 15)(Fig. 2 in conjunction to Figs. 1 and 3; 2:38-47); wherein the portable pitching lane is movable from place to place when not in use, but does not move when in use (the lane is configure to be portable, movable, transportable as it folded and carries by the handles 29(Figs. 1 and 3; 3:27-39); and the device is to be anchor (i.e. does not move) via anchor holes 14 for ground anchors 15 while in use (Figs. 1 and 2; 2:38-46).
	With respect to the device as a portable pitching lane as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Reason-Kerkhoff is not specific regarding about or less than about 1/4" thick, and having ribs on a bottom surface thereof, the ribs being provided on a bottom surface of the foundation layer spaced such that weight from landing on the pitching lane is dispersed and shock is absorbed.
	Reason-Kerkhoff is not specific a surface layer positioned over the foundation layer and configured to be parallel to the ground during use, the surface layer comprising first and second portions, each of the first and second portions comprising artificial turf, wherein the first portion is configured for removal and replacement without requiring removal of the second portion.
	With respect to the ribs, in the embodiment of Figs. 1-7 Reason-Kerkhoff is not specific regarding such ribs.
	However, in the embodiment of Figs. 8-13 and as shown in Figs. 8 and 9, Reason-Kerkhoff discloses the use of ribs on a bottom surface of a foundation layer (reinforcing webbing 58; see also 5:5-19).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Reason-Kerkhoff’s delve with ribs on a bottom surface of the foundation layer for the reason that a skilled artisan would have been motivated by Reason-Kerkhoff’s teachings and suggestions to include such ribs as reinforcing means.  
	With respect to the surface layer, Pierce discloses a surface layer positioned over a foundation layer and configured to be parallel to a ground during use (an upper surface 22 of artificial turf position above panel 18 (i.e. a foundation layer) and parallel to the ground during use (Figs. 1-3 and 5-7; 2:38-60).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Reason-Kerkhoff’s device to further include a surface layer of artificial turf positioned over the foundation layer and configured to be parallel to the ground during use as taught by Pierce for the reason that a skilled artisan would have been motivated by Pierce’s suggestion to form a portable panel wherein the panel (e.g. foundation layer) is provided with an upper surface (e.g. surface layer) that may be in the form of artificial turf or the like or other material that is cleat proof so that the individual wearing cleated baseball shoes may effectively stand on the panel (2:51-55).
	In addition, Pierce teaches a foundation of about ¼’’ thick in 2:56-60.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Reason-Kerkhoff’s foundation layer is such thickness as taught by Pierce for the reason that a skilled artisan would have been motivated by Pierce’s suggestion to form a foundation layer that is thick enough the be stand upon yet “light enough” to be portable.
	With respect to first portion is configure to removed and replaced without removal of the second portion, as mentioned above the use of hook and loop (which is the means to remove the surface layer from the foundation layer) is well in the art (e.g. as taught by Pierce in Fig. 7 and 3:12+).   A skilled artisan would have determined that the use of hook and loop while connecting the foundation layer/s with the surface layer/s would have been an obvious modification of using a known fixing means thus, firmly connecting/fixing the turf layer to the base layer yet allow the removable of the turf layer/s for maintenance, replacement and alike. 
	With respect to the “pitching rubber”, as it is well known in the art “a pitching rubber” --is a pitcher's plate that is a flat rectangular slab made of whitened hard rubber (or sometimes wood) on top of the pitcher's mound which the pitcher must touch while beginning his motion to throw.---
	In that regard attention to Reason-Kerkhoff’s 4:21-34, wherein plate 30 made of such material/s and thus plate 30, in the broadest and most reasonable manner, construed as the claim “a pitching rubber”.
	If there is any doubt regarding such interpretation and in the hope of expedite prosecution, the examiner notes that Pierce’s discloses “pitching rubber” 24 (Figs. 1, 3 and 5; 2:61-38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Reason-Kerkhoff’s plate as “pitching rubber” as taught by Pierce for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results thus forming a portable lane that is suitable to large variety of users to practice and play different baseball positions such as batter, pitcher and alike.  The use of a single device to practice multiple positions is much desire in the art and allow a much larger variety of play and practice.   
	With respect to lane has weight such that it is movable, Reason-Kerkhoff’s lane has, inherent weight, mass, heaviness, etc. that allow such mobility.
	With regard to without the use of anchors, attention to Pierce’s Figs. 1-3 as the device is usable without the need for anchoring.
Also, with regard to the intended use of the anchors, or without anchors, it is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	That is, the device of Reason-Kerkhoff without or without the anchors is configure to function the same.
	As per claims 21-24, as discussed above the examiner maintains his position from the previous office action mailed 9-24-2021.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reason-Kerkhoff and Pierce  as applied to claim1 above, and further in view of Toland.
	As per claim 13, as discussed above the examiner maintains his position from the previous office action mailed 9-24-2021.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-10, 13 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the rejection under 35 USC 112
	With respect to the “pitching rubber” removably affixed to the foundation layer, applicant argued that such limitations are shown in Fig. 8. 
	However, Fig. 8 is a bottom view thereof, and it is yet unclear how the pitching rubber can be affixed to the foundation, first, bottommost, lowest, layer, while the surface layer positioned over it, it does not make much sense.  The pitching rubber may engage within the foundation layer, at it bottom or alike, but in order to be function, it must be removably affixed from the surface layer, which cover the foundation layer.
	The examiner still unclear how the pitching rubber can be functional if it is not removable affixed to the surface layer, but to the bottom foundation layer, it does not make any sense.
In regard to the rejection under 35 USC 103 Reason-Kerkhoff and Pierce   
	Applicant argued that Reason-Kerkhoff’s does not include “weight” and having anchors, thus teaches against the claimed device.
	The examiner respectfully disagrees.
	First, With respect to lane has weight such that it is movable, Reason-Kerkhoff’s lane has, inherent weight, mass, heaviness, etc. that allow such mobility.
	The device itself include inherent weight.
	Now with respect to the anchors (aside from the fact that applicant’s device uses anchors), attention to Pierce’s Figs. 1-3 as the device is usable without the need for anchoring.
	Thus, the combination Reason-Kerkhoff AND Pierce teaches such limitations.
	Thus, the combine Reason-Kerkhoff and Pierce as a whole, unitary device teaches stability without the use of anchors.
	In that regard, it must be recognize that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Lastly, with regard to the intended use of the anchors, or without anchors, it is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	That is, the device of Reason-Kerkhoff without or without the anchors is configure to function the same.
	With regard to applicant’s argument that one would have not been motivated to combine Reason-Kerkhoff with Pierce as Reason-Kerkhoff ‘s pitching rubber is “a swivel plate” (remarks pages 6+), these are applicant’s conclusion not based upon the teachings of the prior art nor what such teachings would have suggested to those of ordinary skills in the art.
	First, how, and what the “swivel” of the pitching rubber prevent it from been placed upon a surface layer? Which is a layer made of turf that, not only interfere in practice, but it is design to firmly hold and support a user’s foot.  It does not.
	Second, as it has been held, the expectation of some advantage is the strongest rationale for combining references.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 
See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, according to the teachings of Reason-Kerkhoff  and Pierce, it is clear that modifying the lane of Reason-Kerkhoff according to the teachings of Pierce, would have resulted in an advance portable panel wherein the panel (e.g. foundation layer) is provided with an upper surface (e.g. surface layer) that may be in the form of artificial turf or the like or other material that is cleat proof so that the individual wearing cleated baseball shoes may effectively stand on the panel as explicitly suggested by Pierce.
	Thus, contradicting to applicant’s assertions including such surface layer would have enhance the device of Reason-Kerkhoff and not spoil it in any shape or form.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711    3/4/2022                                                                                                                                                                                                    
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711